Per Curiam.
In this matter an intervening defendant has applied for a suspension of the appellate rules and for an expedition -of the appeal. After a full hearing it appears that all of the other parties are in agreement that unless the procedural safeguards on appeal are followed, justice to all of the parties cannot be assured. It further appears that *565due to applicable statutory and charter requirements, a suspension of the normal appellate procedure would not result in accomplishment of the objective sought by the applicant.
The application is denied.